 



Exhibit 10.6
(Midtown Logo) [g05508g0550800.gif]
Midtown Partners & Co., LLC
4902 Eisenhower Blvd., Suite 185
Tampa, FL 33634
Phone: 813.885.5744 Fax: 813.885.5911
 
PLACEMENT AGENT AGREEMENT
     This agreement (the “Agreement”), made as of this 11th day of December,
2006, by and between Brookside Technology Partners, Inc., a Texas corporation,
(the “Company”), with its principal place of business at 5800 Airport Blvd.,
Austin, Texas 78725 and MIDTOWN PARTNERS & CO., LLC, (the “Placement Agent”,
“Midtown” or “Midtown Partners”), a Florida limited liability company, with its
principal place of business at 4902 Eisenhower Blvd., Suite 185, Tampa, Fl
33634, confirms the understanding and agreement between the Company and the
Placement Agent as follows:
SECTION I
     The Company hereby engages the Placement Agent as the Company’s exclusive
placement agent in connection with a proposed private placement in the United
States (the “Offering”) of up to one million seven hundred fifty thousand
dollars (US$1,750,000) of the Company’s securities (the “Financing”). The
Offering will be made to solely “accredited investors” (the “Accredited
Investors”), as such term is defined in Rule 501(a) of Regulation D
(“Regulation D”) promulgated under the United States Securities Act of 1933, as
amended (the “Securities Act”), pursuant to an exemption from registration under
applicable federal and state securities laws available under Rule 506 of
Regulation D and in accordance with the terms of this Agreement. The terms and
conditions of the Financing shall be similar to those terms and provisions as
attached in Exhibit A hereto subject to a final term Sheet to be set forth at a
later date to be approved by the Company. The Placement Agent hereby accepts
such engagement upon the terms and conditions set forth in this Agreement. This
Agreement shall not give rise to any commitment or obligation by the Placement
Agent to purchase any of the Financing or, except as set forth herein, to find
purchasers for the Financing.
     The Placement Agent shall provide the following services (the “Services”):
     (a) Advise the Company with regard to the size of the Offering and the
structure and terms of the Financing in light of the current market environment;
     (b) Assist the Company in identifying and evaluating prospective qualified
Accredited Investors;
     (c) Approach such investors on a “best efforts basis” regarding an
investment in the Company; and
     (d) Work with the Company to develop a negotiating strategy and assist with
the negotiations with such potential investors.
     In connection with the Placement Agent providing the Services, the Company
agrees to keep the Placement Agent up to date and apprised of all material
business, market and legal developments related to the Company and its
operations and management. The Placement Agent shall devote such time and
effort, as it deems commercially reasonable under the circumstances in rendering
the Services. The Placement Agent shall not provide any work that is in the
ordinary purview of a certified public accountant. The

 



--------------------------------------------------------------------------------



 



Placement Agent cannot guarantee results on behalf of the Company, but shall
pursue all avenues that it deems reasonable through its network of contacts.
SECTION II
     The Placement Agent, its affiliates and any person acting on its or their
behalf hereby represent, warrant and agree as follows (the “Placement Agent
Parties”):
     (a) The Financing offered and sold by the Placement Agent have been and
will be offered and sold in compliance with all federal and state securities
laws and regulations governing the registration and conduct of broker-dealers,
and each Placement Agent Party making an offer or sale of Financing was or will
be, at the time of any such offer or sale, registered as a broker-dealer
pursuant to Section 15(b) of the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and under the laws of each applicable state of
the United States (unless exempted from the respective state’s broker-dealer
registration requirements), and in good standing with the National Association
of Securities Dealers, Inc.
     (b) The Financing offered and sold by the Placement Agent have been and
will be offered and sold only to Accredited Investors in accordance with
Rule 506 of Regulation D and applicable state securities laws; provided,
however, the Company shall make all necessary filings under Rule 503 of
Regulation D and such similar notice filings under applicable state securities
laws. The Placement Agent Parties represent and warrant that they have
reasonable grounds to believe and do believe that each person to whom a sale,
offer or solicitation of an offer to purchase Financing was or will be made was
and is an Accredited Investor. Prior to the sale and delivery of a security to
any such investor, the Placement Agent Parties will obtain an executed
subscription agreement and an executed investors’ rights agreement in the form
agreed upon by the Company and the Placement Agent (the “Subscription
Documents”).
     (c) In connection with the offers and sales of the Financing, the Placement
Agent Parties have not and will not
     (1) Offer or sell, or solicit any offer to buy, any Financing by any form
of “general solicitation” or “general advertising”, as such terms are used in
Regulation D, or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act;
     (2) Use any written material other than the term sheet, that will be
approved by the Company at a later date, and the Placement Agent, a copy of
which is attached hereto as Exhibit A, and the Subscription Documents, and shall
only rely upon and communicate information that is publicly available regarding
the Company to any potential investors (without limiting the foregoing, none of
the Placement Agent Parties is authorized to make any representation or warranty
to any offeree concerning the Company or an investment in the Financing); or
     (3) Take any action that would constitute a violation of Regulation M under
the Exchange Act.
     (d) The Placement Agent shall cause each affiliate or each party acting on
its or their behalf with whom they enter into contractual arrangements relating
to the offer and sale of any Financing to agree, for the benefit of the Company,
to the same provisions contained in this Agreement.
SECTION III
     During the Term (as defined below), the Placement Agent is hereby retained
by the Company to make limited introductions on a best efforts basis to provide
financing for the Company in an amount and form to be mutually determined by the
Company and the Placement Agent.
SECTION IV
     The Company hereby represents warrants and agrees as follows:
     (a) This Agreement has been authorized, executed and delivered by the
Company and, when executed by the Placement Agent will constitute the valid and
binding agreement of the Company

 



--------------------------------------------------------------------------------



 



enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency or reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.
     (b) The offer and sale of the Financing, the Shares, and the Warrants shall
be exempt from registration under the Securities Act, and will comply, in all
material respects with the requirements of Rule 506 of Regulation D promulgated
under the Securities Act and any applicable state securities laws. No documents
prepared by the Company in connection with the Offering, or any amendment or
supplement thereto, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     (c) The financial statements, audited and unaudited (including the notes
thereto), included in the Company’s latest annual information form and
subsequent quarterly reports (the “Financial Statements”), present fairly the
financial position of the Company as of the dates indicated and the results of
operations and cash flows of the Company for the periods specified. Such
Financial Statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved except as otherwise stated therein.
     (d) No federal, state or foreign governmental agency has issued any order
preventing or suspending the Offering.
     (e) The Company is a Texas corporation organized, existing and with active
status under the laws of Texas, with corporate power and authority under such
laws to own, lease and operate its properties and conduct its business as now
conducted. The Company has all power, authority, authorization and approvals as
may be required to enter into this Agreement and each of the Subscription
Documents, and to carry out the provisions and conditions hereof and thereof,
and to issue and sell the Financing, the Shares, and Warrants.
     (f) The Financing, the Shares, the Warrants, and common shares issuable
upon exercise of the Warrants (the “Warrant Shares”), have all been authorized
for issuance and sale pursuant to the Subscription Documents, and when issued
and delivered by the Company against payment therefore in accordance with the
terms of the Subscription Documents, will be validly issued and fully paid and
non-assessable.
     (g) With the exception of any approvals required by the Securities and
Exchange Commission related to the Offering, no further approval or
authorization of any shareholder of the Company, its Board of Directors or other
person or group is required for the issuance and sale of the Financing, the
Shares, the Warrants or the Warrant Shares.
     (h) Since the latest unaudited financial statements there has not been any
(A) material adverse change in the business, properties, assets, rights,
operations, condition (financial or otherwise) or prospects of the Company,
(B) transaction that is material to the Company, except transactions in the
ordinary course of business, (C) obligation that is material to the Company,
direct or contingent, incurred by the Company, except obligations incurred in
the ordinary course of business, (D) change that is material to the Company or
in the common shares or outstanding indebtedness of the Company, or (E) dividend
or distribution of any kind declared, paid, or made in respect of the common
shares.
SECTION V
     The parties agree that the close of the Offering (the “Closing”) shall be
subject to the satisfaction of the following conditions, unless expressly waived
in writing by the parties:
     (a) The Offering shall not be subject to any regulatory or judicial
proceeding questioning or reviewing its effectiveness for the purpose of
offering the Financing for sale and issuance.
     (b) The Company shall deliver a certificate of an officer of the Company
dated as of the Closing that affirms the accuracy of the representations and
warranties contained in Section IV hereof.

 



--------------------------------------------------------------------------------



 



     (c) The Agent shall have received an opinion of counsel to the Company,
dated as of the Closing, that the Financing offered and sold in compliance with
this Agreement are not required to be registered under the Securities Act.
     (d) The Company shall have paid, or made arrangements satisfactory to the
Agent for the payment of, all such expenses as required by Section VIII below.
     (e) The Placement Agent and the Company shall have finalized and agreed to
the form of the warrant agreement and registration rights agreement referred to
in Section VIII below.
SECTION VI
     (a) The term of this Agreement shall commence on the date first written
above and shall expire the earlier of one (1) year after the date the Company
(aa) provides the Placement Agent with requested due diligence materials and
(bb) the Company and the Placement Agent mutually agree that information
documents (including, but not limited to: a business plan; executive summary;
three-year historical income statement, statement of cash flows, and balance
sheet; five-year projected financial statements; use of proceeds statement;
investor presentation; valuation analysis), to be provided and approved by the
Company and are ready for presentation to the Placement Agent’s network of
potential financing sources or the closing of the Offering or eighteen
(18) months after the date first written, unless terminated in accordance with
the provisions set forth below, or extended by the mutual written consent of the
parties hereto (the “Term”). This Agreement may be terminated only:
     (1) By the Placement Agent for any reason at any time upon thirty
(30) days’ prior written notice; or
     (2) By the Placement Agent upon default in the payment of any amounts due
to the Placement Agent pursuant to this Agreement, if such default continues for
more than fifteen (15) days following receipt by the Company from the Placement
Agent of written notice of such default and demand for payment.
     (a) In the event of termination, the Placement Agent shall be immediately
paid in full on all items of compensation and expenses (including any amounts
deferred) payable to the Placement Agent pursuant hereto, as of the date of
termination.
     (b) The Placement Agent Fee or Financing Fee shall become due and payable
to PLACEMENT AGENT upon the date that the Company receives the proceeds of the
financing from the party providing the financing. A Placement Agent Fee shall
also be payable with respect to any Qualified Offering or any subsequent
Qualified Financing accepted and received by Company within twelve (12) months
after the termination or expiration of this Agreement, by any party or source of
funding introduced or facilitated by PLACEMENT AGENT to Company; or
     (3) By the Company or the Placement Agent for any reason at any time upon
fifteen (15) days’ prior written notice after the completion of the initial
Term; or
     (4) By mutual agreement of the parties.
SECTION VII
     At any time during the twelve (12) months following the termination of this
Agreement, the Placement Agent shall be entitled to the compensation and fees as
set forth in Section VIII of this Agreement for any Qualified Financing (as
defined below) received by the Company. “Qualified Financing” shall mean an
investment from a person after the termination of this Agreement that directly
results from the Placement Agent’s performance of the Services hereunder during
the Term of this Agreement (for the avoidance of doubt this shall mean any
solicitation of a potential investor or an introduction of a potential investor
to the Company by the Placement Agent related to the Offering during the Term of
this Agreement). The Placement Agent agrees to provide to the Company within ten
(10) days after the termination of this Agreement (the “Delivery Deadline”) a
list of all persons solicited on behalf of the Company or introduced to the
Company by the Placement Agent related to the Offering (the

 



--------------------------------------------------------------------------------



 



“Solicitation List”) to assist the parties in making a later determination as to
whether a Qualified Financing has occurred. If the Solicitation List is not
provided to the Company prior to the expiration of the Delivery Deadline, the
Company’s obligation to pay any commissions or fees related to a Qualified
Financing pursuant to this Section VII shall immediately terminate. For purposes
of this Agreement, receipt of Qualified Financing shall be deemed to be received
by the Company on the date that a definitive agreement regarding the Qualified
Financing is executed by the Company and the party providing such financing. The
compensation or fees shall become payable to the Placement Agent upon the date
that the Company receives the proceeds of the Qualified Financing.
     The provisions set forth in this Section VII shall survive any termination
of this Agreement.
SECTION VIII
     In consideration for the performance of the Services hereunder, the Company
hereby agrees to pay to the Placement Agent such fees (“The Placement Agent Fee
or the Financing Fee”) as outlined below:
     (a) If the Placement Agent receives subscriptions for Financing as a part
of the Offering (the “Placement Agent Investors”), the Company shall:
     1) Pay to the Placement Agent in US dollars via wire from the attorney’s
escrow at closing an amount equal to ten percent (10%) of the principal amount
of the Financing purchased by the Placement Agent Investors (the “Financing
Fee”), and pay to the Placement Agent five percent (5%) on the execution of any
Warrants purchased by the Investors. At the option of the Placement Agent, the
Placement Agent can accept up to 50% of the Financing Fee as “in kind” payment
accepting the same Securities as the investors.
     2) On each closing date of a Financing on which aggregate consideration is
paid or becomes payable to the Company for its Equity Securities, the Company
shall issue to the Placement Agent or its permitted assigns warrants (the
“Warrants”) to purchase such number of shares of the common stock of the Company
equal to fourteen percent (14%) of the aggregate number of shares of common
stock of the Company issued and issuable by the Company under and in connection
with the Financings. On each closing date of a Financing the Company shall issue
to the Placement Agent all Series of Warrants equal to fourteen percent (14%) of
the number of Warrants issued to the Placement Agent Investors. The number of
shares of common stock issuable upon exercise of the Warrants shall include all
shares of common stock issuable under the Securities, including, without
limitation, shares issuable upon conversion or exercise of the Securities. The
Warrants shall have a ten (10) year term and shall provide for cashless exercise
(even if the Purchasers do not have such right) and have terms and conditions
identical to the Securities purchased by the Purchasers, including, without
limitation, anti-dilution and full ratchet provisions to take into account any
issuance of additional shares of common stock as a result of an adjustment to
the Securities or the shares of common stock underlying the Securities. The
Warrants shall be exercisable after the date of issuance and shall expire ten
(10) years after the date of issuance, unless otherwise extended by the Company.
The Warrants shall include anti-dilution protection, including protection
against issuances of securities at prices (or with exercise prices, in the case
of warrants, options or rights) below the exercise price of the Warrants. The
Warrants shall not be callable or redeemable. The Warrants shall also include
one (1) demand registration right exercisable following the first anniversary of
the closing, and piggyback registration rights. The Warrants shall be
transferable within MIDTOWN PARTNERS, at the Placement Agent’s discretion.
     3) An escrow with a third party agent approved by the parties hereto will
be used for each closing to which the Placement Agent shall be a party. All
consideration due the Placement Agent shall be paid to the Placement Agent
directly there from.
     4) Cause its affiliates to, pay to the Placement Agent all compensation
described in this Section VIII with respect to all Securities sold to a
purchaser or purchasers at any time prior to the expiration of thirty-six
(36) months after the expiration of this Agreement (the “Tail Period”) if
(i) such purchaser or purchasers were identified to the Company by the Placement
Agent during the Term authorized, (ii) the Placement Agent advised the Company
with respect to such purchaser or purchasers during the Term authorized or
(iii) the Company or the Placement Agent had discussions with such purchaser or
purchasers during the Term authorized.

 



--------------------------------------------------------------------------------



 



     5) It is acknowledged and agreed that the Company shall bear all costs and
expenses incident to the issuance, offer, sale and delivery of the Financing.
These costs and expenses will include but are not limited to state “Blue Sky”
fees, legal fees, printing costs, travel costs, mailing, couriers, personal
background checks, and other expenses incidental to the advancement and
completion of the Offering. Full payment of Placement Agent’s expenses shall be
made in same day funds at the Closing or, if the Offering is terminated for any
reason, within ten (10) days of receipt by the Company of a written request from
the Placement Agent for reimbursement of expenses, including documentation
therefore satisfactory to the Company.
     Subject to the other requirements set forth in this Agreement, the
Placement Agent may introduce investors to the Offering directly or through
other NASD member broker-dealers. If the Placement Agent utilizes any
intermediaries, the Placement Agent shall be the Company’s point of contact, not
the intermediary, and the Placement Agent, not the Company, shall be responsible
for any compensation arrangement with the intermediary. The Company’s sole
compensation arrangement, responsibility and obligation are with the Placement
Agent. The Placement Agent will disclose the identity and compensation
arrangements with all of its intermediaries in order to allow the Company to
adequately disclose such arrangements, where necessary.
SECTION IX
     The Company agrees to indemnify the Placement Agent and hold it harmless
against any losses, claims, damages or liabilities incurred by the Placement
Agent, in connection with, or relating in any manner, directly or indirectly, to
the Placement Agent rendering the Services in accordance with the Agreement,
unless it is determined by a court of competent jurisdiction that such losses,
claims, damages or liabilities arose out of the Placement Agent’s breach of this
Agreement, sole negligence, gross negligence, willful misconduct, dishonesty,
fraud or violation of any applicable law. Additionally, the Company agrees to
reimburse the Placement Agent immediately for any and all expenses, including,
without limitation, attorney fees, incurred by the Placement Agent in connection
with investigating, preparing to defend or defending, or otherwise being
involved in, any lawsuits, claims or other proceedings arising out of or in
connection with or relating in any manner, directly or indirectly, to the
rendering of any Services by the Placement Agent in accordance with the
Agreement (as defendant, nonparty, or in any other capacity other than as a
plaintiff, including, without limitation, as a party in an interpleader action);
provided, however, that in the event a determination is made by a court of
competent jurisdiction that the losses, claims, damages or liability arose
primarily out of the Placement Agent’s breach of this Agreement, sole
negligence, gross negligence, willful misconduct, dishonesty, fraud or any
violation of any applicable law, the Placement Agent will remit to the Company
any amounts for which it had been reimbursed under this paragraph. The Company
further agrees that the indemnification and reimbursement commitments set forth
in this paragraph shall extend to any controlling person, strategic alliance,
partner, member, shareholder, director, officer, employee, agent or
subcontractor of the Placement Agent and their heirs, legal representatives,
successors and assigns. The provisions set forth in this Section IX shall
survive any termination of this Agreement.
SECTION X
     All notices, demands or other communications given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person or
transmitted by facsimile transmission or the fifth calendar day after being
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the addresses herein above first mentioned or to such other address
as any party hereto shall designate to the other for such purpose manner herein
set forth.
SECTION XI
Governing Law. The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding

 



--------------------------------------------------------------------------------



 



may be instituted. EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
HILLSBOROUGH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE. If it becomes necessary for any party to institute legal
action to enforce the terms and conditions of this Agreement, the prevailing
party may be awarded reasonable attorneys fees, expenses and costs.
     Confidentiality. The Placement Agent may acquire certain non-public
information respecting the business of the Company in connection with the
performance of services hereunder, including information, which is reasonably
understood to be proprietary or confidential in nature (collectively,
“Confidential Information”). The Placement Agent hereby agrees that all
Confidential Information shall be kept strictly confidential by the Placement
Agent and its affiliates, members, partners, shareholders, managers, directors,
officers, employees, advisors, agents, and controlling persons (collectively,
“Representatives”), except that Confidential Information or portions thereof may
be disclosed to Representatives who need to know such information for the
purpose of enabling the Placement Agent to perform services hereunder (it being
understood that prior to such disclosure, such Representative will be informed
by the Placement Agent of the confidential nature of such Confidential
Information and shall agree to be bound by this Agreement). The Placement Agent
shall be responsible for any breach of this provision by any of its
Representatives. For purposes hereof, Confidential Information shall not include
any information which (i) at the time of disclosure or thereafter is or becomes
generally known by the public (other than as a result of its disclosure by the
Placement Agent or its Representatives), (ii) was or becomes available to the
Placement Agent on a non-confidential basis from a person who is not subject to
a confidentiality agreement concerning that information, or (iii) is required by
law to be disclosed by the Placement Agent (provided that if such disclosure is
required by order of a court or administrative agency, the Placement Agent shall
notify the Company as soon as possible so that the Company may seek a protective
order).
     Assignments and Binding Effect. This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The rights and obligations of the parties under this
Agreement may not be assigned or delegated without the prior written consent of
both parties, and any purported assignment without such written consent shall be
null and void.
     Modification and Waiver. Only an instrument in writing executed by the
parties hereto may amend this Agreement. The failure of any party to insist upon
strict performance of any of the provisions of this Agreement shall not be
construed as a waiver of any subsequent default of the same or similar nature,
or any other nature.
     Construction. The captions used in this Agreement are provided for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.
     Facsimile Signatures. Facsimile transmission of any signed original
document, and re-transmission of any signed facsimile transmission, shall be the
same as delivery of an original. At the request of either party, the parties
shall confirm facsimile transmitted signatures by signing an original document.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same agreement.
     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect, and of the remaining provisions of this
Agreement, shall not be in any way impaired.
     Exclusive. Midtown acknowledges and agrees that it is being granted
exclusive rights with respect to the Services to be provided to the Company and
the Company is not free to engage other parties to provide services similar to
those being provided by Midtown hereunder without the prior written consent of
Midtown.

 



--------------------------------------------------------------------------------



 



     Non-Circumvention. The Company hereby irrevocably agrees not to circumvent,
avoid, bypass, or obviate, directly or indirectly, the intent of this Agreement.
The Company agrees not to accept any business opportunity from any third party
to whom PLACEMENT AGENT introduces to the Company without the consent of
PLACEMENT AGENT, unless for each business opportunity accepted by the Company
from a third party introduced by PLACEMENT AGENT, the Company remits a term
sheet and then a contract which defines a mutually agreeable compensation
structure for PLACEMENT AGENT. In addition, the Company shall not work with,
negotiate with or enter into any equity linked financing whatsoever with any
Investor, Consultant or Placement Agent without Midtown’s prior written consent.
If the Company raises capital through in any equity offering or sale or equity
linked instrument while engaged with Midtown as the exclusive Placement Agent,
the Company shall pay to Midtown all of its fees in Section VIII, even if the
Placement Agent has provided no assistance whatsoever in raising such capital.
     Survivability. Neither the termination of this Agreement nor the completion
of any services to be provided by the Placement Agent hereunder, shall affect
the provisions of this Agreement that shall remain operative and in full force
and effect.
     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.
     If the foregoing correctly sets forth the understanding between the
Placement Agent and the Company, please so indicate in the space provided below
for that purpose within 10 days of the date hereof or this Agreement shall be
withdrawn and become null and void. The undersigned parties hereto have caused
this Agreement to be duly executed by their authorized representatives, pursuant
to corporate board approval and intend to be legally bound.

              BROOKSIDE TECHNOLOGY   MIDTOWN PARTNERS & CO., LLC PARTNERS, INC.
       
 
           
By:
 
 
  By:  
Bruce Jordan, President 
 
 
 
      Bruce Jordan, President

 